DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches “A method is provided for danger prediction. The method includes generating fully-annotated simulated training data for a machine learning model responsive to receiving a set of computer-selected simulator-adjusting parameters. The method further includes training the machine learning model using reinforcement learning on the fully-annotated simulated training data. The method also includes measuring an accuracy of the trained machine learning model relative to learning a discriminative function for a given task. The discriminative function predicts a given label for a given image from the fully-annotated simulated training data. The method additionally includes adjusting the computer-selected simulator-adjusting parameters and repeating said training and measuring steps responsive to the accuracy being below a threshold accuracy. The method further includes predicting a dangerous condition relative to a motor vehicle and providing a warning to an entity regarding the dangerous condition by applying the trained machine learning model to actual unlabeled data for the vehicle.”

Reason for Allowance
Claims 1-20 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 08/03/2022, Pages 1-3. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 17, and 20 allowed, the claims 2-16, 18-19 are also allowed based on their dependency upon the independent claims 1, 17, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                  Lee et al. (US Pat. No.: 10,643,320 B2) teaches “Systems and method for generating photorealistic images include training a generative adversarial network (GAN) model by jointly learning a first generator, a first discriminator, and a set of predictors through an iterative process of optimizing a minimax objective. The first discriminator learns to determine a synthetic-to-real image from a real image. The first generator learns to generate the synthetic-to-real image from a synthetic image such that the first discriminator determines the synthetic-to-real image is real. The set of predictors learn to predict at least one of a semantic segmentation labeled data and a privileged information from the synthetic-to-real image based on at least one of a known semantic segmentation labeled data and a known privileged information corresponding to the synthetic image. Once trained, the GAN model may generate one or more photorealistic images using the trained GAN model.”

         Hotson et al. (US Pub. No.: 2019/0080206 A) teaches “The present invention extends to methods, systems, and computer program products for refining synthetic data with a Generative Adversarial Network (GAN) using auxiliary inputs. Refined synthetic data can be rendered more realistically than the original synthetic data. Refined synthetic data also retains annotation metadata and labeling metadata used for training of machine learning models. GANs can be extended to use auxiliary channels as inputs to a refiner network to provide hints about increasing the realism of synthetic data. Refinement of synthetic data enhances the use of synthetic data for additional applications.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667